   Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 1 of 77 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

DIGI PORTAL LLC,
                                                     C.A. NO. ______________
                      Plaintiff,
   v.                                                JURY TRIAL DEMANDED

ALBERTSONS COMPANIES, INC.,                          PATENT CASE

                      Defendant.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Digi Portal LLC files this Original Complaint for Patent Infringement against

Albertsons Companies, Inc., and would respectfully show the Court as follows:

                                       I. THE PARTIES

        1.     Plaintiff Digi Portal LLC (“Digi Portal” or “Plaintiff”) is a Texas limited liability

company with a place of business at 101 E. Park Blvd, Suite 600, Plano, Texas 75074.

        2.     On information and belief, Defendant Albertsons Companies, Inc. (“Defendant”)

is a corporation organized and existing under the laws of Delaware, with a place of business at

250 Parkcenter Blvd., Boise, ID 83706. Defendant has a registered agent at Corporation Trust

Company, Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801.

                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due

at least to its business in this forum, including at least a portion of the infringements alleged




                                                 1
   Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 2 of 77 PageID #: 2




herein.        Furthermore, Defendant is subject to this Court’s specific and general personal

jurisdiction because Defendant is a Delaware corporation.

          5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is a Delaware corporation and therefore resides only in Delaware.               On

information and belief, from and within this District Defendant has committed at least a portion

of the infringements at issue in this case.

          7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 8,352,854)

          8.       Plaintiff incorporates the above paragraphs herein by reference.

          9.       On January 8, 2013, United States Patent No. 8,352,854 (“the ‘854 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘854 Patent is



                                                    2
   Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 3 of 77 PageID #: 3




titled “Dynamic Page Generator.” The ‘854 patent is not subject to a terminal disclaimer and its

term is extended under 35 U.S.C. 154(b) by 1270 days. (Ex. A). A true and correct copy of the

‘854 Patent is attached hereto as Exhibit A and incorporated herein by reference.

       10.      Digi Portal is the assignee of all right, title and interest in the ‘854 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘854 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘854 Patent

by Defendant.

       11.      The application leading to the ‘854 patent is a continuation of U.S. application

Ser. No. 11/656,636, filed Jan. 22, 2007, which is a continuation of U.S. application Ser. No.

09/393,718, filed Sep. 10, 1999, which is a continuation of U.S. application Ser. No. 08/873,975,

filed Jun. 12, 1997. (Ex. A at cover). The ‘854 patent was first assigned to Yahoo! Inc. (Id.).

       12.      The invention in the ‘854 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:26-30).

       13.      Web servers for serving static web pages were well known in the global Internet.

(Id. at col. 1:31-32).   Such static web pages are useful in many applications whether the

information presented to each requesting user is the same. (Id. at col. 1:32-34). However, some

applications require customization to appeal to users. (Id. at col. 1:34-35). One example is

presenting news to users. (Id. at col. 1:35-37). When static pages are used, a user will often

have to scroll through many topics not of interest to that user to get to the information of interest.

(Id. at col. 1:37-40). However, when presenting news to users, customized web pages present




                                                  3
   Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 4 of 77 PageID #: 4




news that is more relevant to the requesting user than static pages because the information is

filtered according to each user’s interest. (Id. at col. 1:35-37, 40-41).

       14.     Customizing a server response based on the requester is known; however, known

systems do not scale well. (Id. at col. 1:42-43). One method of serving custom pages is to

execute a script, such as a Common Gateway Interface (CGI) script or other program to collect

the information necessary to generate the custom page. (Id. at col. 1:43-47). For example, if the

custom page is a news page containing stock quotes, sports scores and weather, the script might

poll a quote server to obtain the quotes of interest, poll a sports score server to obtain the scores

of interest and poll a weather server to obtain the weather. (Id. at col. 1:47-51). With this

information, the server generates the custom page and returns it to the user. (Id. at col. 1:51-52).

This approach is only useful where there are not many requesters and where the attendant delay

associated with polling various servers to obtain the requested information is acceptable to users.

(Id. at col. 1:53-54). Growing impatience with waiting will turn users away from such servers,

especially as use increases. (Id. at col. 1:54-58).

       15.     One approach that was used in the prior art to avoid long waits is to transfer the

custom information in non-real-time, so that the information is stored local to the user as it

arrives and is presented to the user on request. (Id. at col. 1:59-62). A disadvantage of such a

system is that the networks used by the user become clogged with data continually streaming to

the user and require large amounts of local storage. (Id. at col. 1:62-65). Another disadvantage

is that the locally stored information will become out of date as the server receives new data. (Id.

at col. 1:65-67).

       16.     The inventors therefore recognized that there was a need to dynamically generate

customized pages in an unconventional manner that solved the technical problems in the prior art




                                                  4
   Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 5 of 77 PageID #: 5




of long transfer times to obtain the requested information or having to rely on continually

transferring custom information in non-real time which can clog the data network in addition to

providing outdated information. (Id. at col. 1:42 to col. 2:2).

       17.      The following is a discussion of non-limiting examples of the claimed invention

discussed in the specification of the ‘854 patent. The ‘854 patent provides a non-limiting

exemplary diagram of the generation of a custom page for a user, using a front-page generator

(200) and page server (104) (Id. at col. 3:58-60):




(Ex. A at Fig. 2). Front page generator (200) generates a user template (202) from a global front

page template (204) and a user configuration record (206). (Id. at col. 3:58-62). A non-limiting

example of a global front page template is provided in the ‘854 patent:


                                                 5
   Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 6 of 77 PageID #: 6




(Ex. A at Fig. 3). The global user template (204) is an HTML (HyperText Markup Language)

document with additional tags as placeholders for live data. (Id. at col. 5:16-19). Several place

holders (302) are show in the code. (Id. at col. 5:19).

       18.     A user configuration record (206) is a record selected from user configuration

database (116). (Id. at col. 3:63-64). User configuration information includes user demographic

information, such as sex, age, location, stock quotes, favorite sports teams, news topics, etc. (Id.

at col. 2:13-14, col. 5:45-50, col. 6:37-39, 46-48, 52-56). The user configuration information in

the example may not change until the user changes his or her preferences. (Id. at col. 5:33-35).

       19.     The ‘854 patent provides an illustration of a user template (202) as might be

generated from global user template (204) and a user configuration record (206):




                                                 6
   Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 7 of 77 PageID #: 7




(Ex. A at Fig. 4). The user template is unique because it is built based on user demographic

information provided by the user, as opposed to generically chosen dynamic information or

based on information provided by the server. Exemplary demographic information is shown in

line 2 of Fig. 4 (“:M,85,95035,T,*”) indicating that the user is a male, age 85, located in zip code

95035, etc. (Id. at col. 5:42-45). The ‘854 patent includes a full listing of the non-limiting

exemplary user template of Fig. 4 in Appendix A. (Ex. A at col. 2:57-58; col. 5:22-23).




                                                 7
Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 8 of 77 PageID #: 8




                                   8
Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 9 of 77 PageID #: 9




                                   9
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 10 of 77 PageID #: 10




(Ex. B at Col. 7-11).

       20.     As shown in Fig. 2 of the ‘854 patent, the user template does not need to be

generated each time and instead can be generated and stored. (Ex. A at col. 4:49-51, col. 5:23-

32). One benefit of the claimed invention that speeds up the operation of the dynamic page

generation is that the page can be stored in multiple locations that are based on the frequency by

which the user requests the customized page based on the user template. (Id. at col. 5:37-38, col.

6:49-59). Some users might choose to access their user page infrequently, while others might

choose to access their front page hourly. (Id. at col. 6: 52-54). For infrequent users, the user

template is stored in a user configuration database, whereas for frequent users the user template

may also be stored in cache. (Id. at col. 5:37-38, col. 6:51-59). Caching reduces the time to

respond to a request for a page and is more effective where the typical user makes several

requests in a short time span and then doesn’t make any requests for a long period of time. (Id.

at col. 5:29-32).

       21.     When the user template stored in cache, it may be stored long enough to be reused

and may also be flushed from cache if the user page has been inactive for several days. (Id. at

col. 6:49-52, 59-60). Even if it is flushed from cache, the user template can be maintained in the

user configuration database, which can then be quickly accessed and stored in cache in the event

a user may start to access the user page quickly. (Id.).



                                                 10
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 11 of 77 PageID #: 11




       22.     The custom user page can also include an advertisement that is selected based on

the user demographic information. (Id. at col. 5:39-42). For example, using the demographic

information “:M,85,95035,T,*”, an advertisement can be selected that is targeted for a male user,

age 85, located in zip code 95035, etc. (Id. at col. 5:39-45).

       23.     Appendix B of the ‘854 patent is an HTML source code listing of an HTML page

created from an executed user template that is used to generate a user customized browser web

page. (Ex. B at col. 11 – col. 19).

       24.     As explained the ‘854 patent and prosecution history, there are unconventional

and non-generic features of the claimed invention which are technical improvements that make

the generation of dynamic web pages quicker, more efficient, and use less resources. By storing

the user customized template program in two locations in which the location is determined by

frequency, the system is more efficient and allows for a quicker response than the prior art. For

example, by storing the user customized template in user configuration database and in cache,

the dynamic generation of a user customized web page is more efficient and uses less resources

of the server, database, and network, and allows for a quicker generation of the dynamic web

page thereby allowing the server to scale in order to handle substantially more requests for user

customized dynamic web pages. (See Ex. A at col. 1:42-67, col. 4:49-col. 5:15, col. 5:23-32).

Furthermore, by caching the user template, the page can be generated entirely within a page

server, thus conserving network and database resources. (See id. at col. 4:10-11, col. 5:23-32).

By also storing the user customized template in a user configuration database, even if the cache

is cleared, the template already exists in the database which then prevents having to regenerate a

new user customized page from a global page template using a user configuration record thus

saving database and server resources and more quickly generating the requested web page from




                                                 11
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 12 of 77 PageID #: 12




the user customized template. (E.g., id. at col. 3:37-39, col. 4:1-11, 49-62). The storage of a

user customized template program in at least two locations and the location determined from the

frequency of the user request for the customized page was an unconventional and non-generic

method for storing such templates and was not disclosed in the prior art. (Ex. C (Oct. 28, 2010

Resp. to Office Action) at 9).

       25.       Furthermore, the invention provides for more personalized web pages because the

user provides user configuration information on which the user customized template is

generated. (Ex. C (Oct. 28, 2010 Resp. to Office Action) at 9; Ex. D (Apr. 18, 2011 Resp. to

Office Action) at 6). This was an unconventional way for generating a user customized template

unique to the user that was not found in the prior art. (Ex. D (Apr. 18, 2011 Resp. to Office

Action) at 6).

       26.       The patents related to the ‘854 patent and sharing the same specification were

cited during the prosecution history of over 700 patents, including patents and applications

owned by companies including Google, Inc., Microsoft Corporation, Amazon Technologies,

Inc., Facebook, Inc., Ebay, Inc., Salesforce.com, Inc., IBM Corporation, Oracle International

Corporation, Comcast Cable Communications, LLC, SAP AG, Citrix Systems, Inc., BEA

Systems, Inc., Sprint Communications Company L.P., Siemens AG, AT&T Intellectual Property

I, L.P., Hewlett-Packard Development Company, L.P., Fujitsu Limited, AOL LLC, General

Electric Company, Accenture LLP, Adobe Systems Inc., Sony Computer Entertainment Inc., and

Akamai           Technologies,      Inc.             (See      http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=5983227&FIELD1=UREF&co1=AND&TERM2=&FIEL

D2=&d=PTXT).




                                                12
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 13 of 77 PageID #: 13




        27.   Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1-2, 8-9, and 15 of the ‘854 patent in Delaware, and elsewhere in the

United States, by performing the claimed method, using the claimed computer-readable non-

transitory medium storing computer instructions, and/or making and/or using the claimed system

at https://www.albertsons.com/ (“Accused Instrumentality”).

        28.   The Accused Instrumentality performs the step of receiving a user request for a

customized page. For example, Albertsons.com receives a user request for a user customized

page:




(E.g., https://www.albertsons.com/).

        29.   The Accused Instrumentality performs the step of receiving a template program

(e.g., software instructions and data used for rendering a particular user’s Albertsons.com page

such as a JavaScript page) that is unique to the user and based on user configuration information

(e.g., JavaScript pages will be specific to a user because the content can be modified by and/or

customized for a user). The user configuration information is supplied by the user (e.g., a user



                                               13
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 14 of 77 PageID #: 14




defines the information the user’s template will display by inputting information such as the

user’s location; a user can customize the content of their templates and what will be rendered and

displayed using the templates by entering information such as the user’s location) and used to

build the template program that is unique to the user (e.g., user profile and user configuration

information is used to modify templates, create instructions, and designate appropriate data

retrieval for rendering the user’s specific page).




(https://assets.adobedtm.com/launch-ENd8a7ca47a5e943c9915bbea04a4d1b05.min.js (for a

particular user)).




(https://cdn.appdynamics.com/adrum/adrum-latest.js (for a particular user)).

        30.     The user configuration information supplied by the user to build the template

program includes user demographic information (e.g., a user’s profile information and/or



                                                 14
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 15 of 77 PageID #: 15




configuration information such as the user’s location and other information). (E.g.,

https://www.albertsonscompanies.com/about-us/our-policies/privacy-policy.html).

       31.     The template program is received from one of at least two locations (e.g., the data

and templates comprising a user’s page may be retrieved from a main server/disk storage), the

location determined from the frequency of the user request for the customized albertsons.com

page (e.g., based on the frequency at which a user logs in or accesses their albertsons.com page,

the data comprising the users page may be stored at a main server). On information and belief,

the accused instrumentality uses the template program that is unique to the user which is

generated using customization information unique to the user and a global template that is

generic to a plurality of users. On information and belief, template information that is part of the

template program is stored for less frequently accessed files in the main storage and for more

frequently accessed files in local storage on the user’s computer. On information and belief,

running the template program (page generation code, tiles, containers, and user data) creates the

customized webpage. When a user signs-up or performs a login, the code takes the user template

information and stores it in a site JavaScript object that is used in logic to display various

available grocery and other site logic-based conditions.       The user information is stored in

multiple locations, which can include, (1) at runtime, in a Javascript object with the data

structure called ContextData; (2) within browser local storage; and (3) browser cookies. The

JavaScript code shown below from the front-facing publicly available code, demonstrates that

the sign-in is handled via JavaScript. The actual JS file is served from a CDN.




                                                15
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 16 of 77 PageID #: 16




(https://assets.adobedtm.com/launch-ENd8a7ca47a5e943c9915bbea04a4d1b05.min.js (for a

particular user)).




(https://cdn.appdynamics.com/adrum/adrum-latest.js (for a particular user)).




(https://assets.adobedtm.com/launch-ENd8a7ca47a5e943c9915bbea04a4d1b05.min.js (for a

particular user)).




                                               16
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 17 of 77 PageID #: 17




(https://www.albertsons.com/etc.clientlibs/wcax-commons/clientlibs/clientlib-

jquery.min.e46f6e63519cf03c5120b22559093d11.js (for a particular user)).

        32.        The Accused Instrumentality performs the step of receiving an advertisement

selected in accordance to the user demographic information (e.g., Albertsons.com provides

advertisements to a user based on demographic information such as location, etc.).          (E.g.,

https://www.albertsonscompanies.com/about-us/our-policies/privacy-policy.html). For example,

the Accused Instrumentality has targeted advertising to users based on a user’s geography and

interest. (Id.).

        33.        The Accused Instrumentality performs the step of executing the template program

(e.g., JavaScript templates) using the selected advertisement (e.g., an advertisement selected

based on a user’s demographic information) to generate the customized page (e.g., a user’s

albertsons.com page, with the advertisement integrated).




                                                  17
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 18 of 77 PageID #: 18




(E.g., https://www.albertsons.com/ (for a particular user)).

       34.       The Accused Instrumentality performs the step of providing the customized page

to the user (e.g., a user’s albertsons.com page with integrated advertisements).

(E.g., https://www.albertsons.com/ (for a particular user)).

       35.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘854 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       36.       On information and belief, Defendant has had at least constructive notice of the

‘854 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 5,983,227)

       37.       Plaintiff incorporates the above paragraphs herein by reference.

       38.       On November 9, 1999, United States Patent No. 5,983,227 (“the ‘227 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘227 Patent


                                                 18
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 19 of 77 PageID #: 19




is titled “Dynamic Page Generator.” A true and correct copy of the ‘227 Patent is attached hereto

as Exhibit B and incorporated herein by reference.

       39.      Digi Portal is the assignee of all right, title and interest in the ‘227 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘227 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘227 Patent

by Defendant.

       40.      The application leading to the ‘227 patent was filed June 12, 1997. (Ex. B at

cover). The ‘227 patent was first assigned to Yahoo! Inc. (Id.).

       41.      The invention in the ‘227 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:14-18).

       42.      The ‘227 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, as show in the prosecution history of the ‘227 Patent, it was unconventional to

download real-time information into a server and use a template for the static data as opposed to

linking directly to real-time information. (Ex. E at 5, Ex. F at 2).

       43.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 2 of the ‘227 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing real-time

responses to user requests for customized pages, including without limitation through the method

implemented of providing a user’s Albertsons.com page (“Accused Instrumentality”). (E.g.,

https://www.albertsons.com/).




                                                 19
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 20 of 77 PageID #: 20




       44.     The Accused Instrumentality performs the step of obtaining user preferences (e.g.,

location, categories, past purchase), wherein a user's user preferences indicate items of interest to

that user. For example, users can customize their location on their albertsons.com page to locate

items of interest to that user (e.g., preferences set by user for a grocery search):




(https://www.albertsons.com/ (for a particular user)).

       45.     On information and belief, the Accused Instrumentality performs obtaining real-

time information (e.g., currently available groceries obtained from various information sources

such as a multitude of databases) from information sources (e.g., albertsons.com’s

servers/databases which store real-time grocery information) and storing the real-time

information in a storage device (e.g., currently available groceries will be pulled from an

information source and stored, at least temporarily, on the albertsons.com web/API server and/or

a user’s computer).




                                                  20
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 21 of 77 PageID #: 21




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a


                                             21
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 22 of 77 PageID #: 22




particular user)).

        46.     On information and belief, the Accused Instrumentality performs the combining

the user preferences for the user (e.g., user preferences include preferences tied to a user’s

account which are pulled upon user login and the search terms inputted by a user such as

preferences set by user for grocery search) and a template (e.g., generic template) to form a

template program specific to the user (e.g., following a user’s login, a user specific template will

be used to create customized pages for user that display user-specific information such as the

user’s name and search results). As shown below, albertsons.com uses a generic template to

define how the webpage should generally be laid out and displayed.




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        47.     As shown below, albertsons.com will then combine the template with customized

data pulled based upon a user’s search inputs and user login in order to create a template




                                                22
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 23 of 77 PageID #: 23




program executable by a user’s browser, so that the customized webpage can be displayed to the

user.




(https://www.albertsons.com (for a particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).



                                                23
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 24 of 77 PageID #: 24




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

On information and belief, the Accused Instrumentality performs the step of receiving from a

user and at the server, a user request for a customized page (e.g., a user will request a customized

page by logging in and by inputting search parameters; this request will be received at the




                                                24
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 25 of 77 PageID #: 25




albertsons.com     web    server)    customized      according   to   the   user   preferences.




(https://www.albertsons.com/ (for a particular user)).




(https://www.albertsons.com/ (for a particular user)).




                                                25
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 26 of 77 PageID #: 26




(https://www.albertsons.com/ (for a particular user)).




(https://www.albertsons.com/ (for a particular user)).




                                                26
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 27 of 77 PageID #: 27




(https://www.albertsons.com/ (for a particular user)).

       48.     The Accused Instrumentality performs the step of executing the template program

(e.g., the code for the website which includes code that defines the general layout of the

webpage, and defines customized information to be displayed such as a user’s name, and other

pieces of real-time information, such as grocery availabilities gathered from information sources

using various APIs and scripts) specific to the user (e.g., the webpage is catered towards the

user’s search queries and displays customized content such as the user’s name) using real-time

information stored in the storage device (e.g., grocery availabilities will be gathered from

information sources using an API and/or scripts, and stored, at least temporarily, on an

albertsons.com web server and/or a user’s computer) as input to the template program to

generate the customized page (e.g., the grocery availabilities will be gathered and combined with

a webpage template to create the entire webpage).




                                                27
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 28 of 77 PageID #: 28




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)). The code for each user’s page demonstrates that the template program is varied



                                               28
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 29 of 77 PageID #: 29




so that each user can receive appropriately customized pages (e.g., the code for each respective

page is updated/adapted to pull from different resources so that the appropriate information/data

can be referenced/displayed for each user).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        49.     The Accused Instrumentality performs the step of providing the customized page

(e.g., a webpage showing groceries that meet a user’s search requirements and which displays

user specific content such as the user’s name) wherein the steps of executing and providing are

performed in real-time response to the receipt of the user request in the step of receiving (e.g.,

webpages are created and delivered in real-time as the result of a user login and/or search

initiation) wherein the customized page includes at least one item of real-time information

selected from the storage device (e.g., current grocery availability).



                                                 29
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 30 of 77 PageID #: 30




(https://www.albertsons.com (for a particular user)).




(https://www.albertsons.com (for a particular user)).




                                                30
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 31 of 77 PageID #: 31




(https://www.albertsons.com (for a particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        50.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates



                                                31
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 32 of 77 PageID #: 32




Plaintiff for such Defendant’s infringement of the ‘227 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       51.       On information and belief, Defendant has had at least constructive notice of the

‘227 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             V. COUNT III
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,171,414)

       52.       Plaintiff incorporates the above paragraphs herein by reference.

       53.       On January 30, 2007, United States Patent No. 7,171,414 (“the ‘414 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘414 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘414 Patent is attached hereto as

Exhibit G and incorporated herein by reference.

       54.       Digi Portal is the assignee of all right, title and interest in the ‘414 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘414 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘414 Patent

by Defendant.

       55.       The application leading to the ‘414 patent was filed September 10, 1999, which

was a continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. G at

cover). The ‘414 patent was first assigned to Yahoo! Inc. (Id.).

       56.       The invention in the ‘414 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:29-33).



                                                 32
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 33 of 77 PageID #: 33




       57.     The ‘414 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘414 patent highlights advantages and

unconventional features of the claimed invention including the “storing real-time information in

a shared local storage device.” An example of this limitation is when live data used to fill

templates is stored local to the page server which is handling user requests for custom web

pages. (Ex. I at 8; Ex. G at col. 2:11-15). Every piece of information that a person can request

on a page is storable in a shared memory closely coupled to a page generator. (Ex. I at 9; Ex. G

at col. 4:43-58). Unlike the prior art CGI process that required time consuming calls to other

servers, storing real-time information in a shared local storage device, allows for any custom

page to be built within the page server thereby eliminating the need to make requests from other

servers for portions of the live data. (Ex. I at 9; Ex. G at col. 2:25-31).

       58.     Furthermore, as show in the prosecution history of the ‘414 Patent, it was

unconventional to receive the template program from one of at least two location, the frequency

of the user request for the customized page determines the retrieval location of the template

program. (Ex. H at 9-10). In the prior art, the published web site was stored on a server and

provided from one server location regardless of the frequency of the user requests for the web

site. (Id.). The examiner agreed that the claim was allowable because the prior art did not

disclose that in a page server coupled to a network a method of providing a customized page to a

user, the customized page is customized according to the user’s preferences, and the template is

received from one of at least two locations, the location determined from frequency of the user

request for the customized page. (Ex. J at 3).




                                                  33
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 34 of 77 PageID #: 34




       59.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 3 of the ‘414 patent in Delaware, and elsewhere in the United

States, by performing actions comprising using or performing the claimed method using the

https://www.albertsons.com/ website (“Accused Instrumentality”). The Accused Instrumentality

uses a page server (e.g., the albertsons.com server), to provide a customized page to a user (e.g.,

webpage which displays available groceries meeting a user’s search parameters), wherein the

customized page is customized according to the user's preferences (e.g., a user’s selected

location’s relevant currently available groceries).

       60.     On information and belief, the Accused Instrumentality performs the step of real-

time information from information sources (e.g., currently available groceries obtained from

various information sources such as a multitude of databases) and stores them in a shared local

storage device (e.g., currently available groceries will be pulled from an information source and

stored, at least temporarily, on the albertsons.com web/API server and/or a user’s computer). As

shown below, albertsons.com uses an API and or script to gather grocery information from

information source in real time.




                                                 34
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 35 of 77 PageID #: 35




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for

particular user)).

        61.     On information and belief, the Accused Instrumentality performs the step of

storing a user-specific template program for the user in a data structure associated with a user

identifier unique to the user (e.g., a template program will be created for a user’s particular

search so that said template program can be executed as to display the user’s search results as a

webpage; said template program is assigned an identifying number so it can be tied to a

particular user’s search query; said template program will be stored, at least temporarily on the

albertsons.com server and/or user’s computer). The accused instrumentality uses the template

program that is unique to the user which is generated using customization information unique to

the user and a global template that is generic to a plurality of users. As shown below, after a user

logs in, albertsons.com can display groceries for which user has made decision to purchase. As



                                                35
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 36 of 77 PageID #: 36




such, a user-specific template program utilized to create the displayed websites that show a

user’s name and user’s chosen groceries. For showing these, user’s grocery information must be

stored in a database wherein said template program is tied to a user’s log in information/account.




(https://www.albertsons.com (for a particular user)).




(https://www.albertsons.com/erums/cart/12281146?zipcode=83713 (for a particular user)).




                                                36
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 37 of 77 PageID #: 37




       62.     Upon information and belief, the Accused Instrumentality performs the step of

receiving, from the user and at the page server (e.g., albertsons.com server), a user request (e.g.,

user login, etc.) for a customized page (e.g., the albertsons.com server will receive a user’s

request for groceries information meeting their inputted parameters) and determining a user

identifier associated with the request (e.g., the albertsons.com server will assign an identifying

number to the user’s search). The accused instrumentality uses the template program that is

unique to the user which is generated using customization information unique to the user and a

global template that is generic to a plurality of users. As shown below, after a user logs in,

albertsons.com can display groceries for which user has made decision to purchase. As such, a

user-specific template program utilized to create the displayed websites that show a user’s name

and user’s chosen groceries. For showing these, user’s groceries information must be stored in a

database wherein said template program is tied to a user’s log in information/account.




(E.g., https://www.albertsons.com (for a particular user)).




                                                37
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 38 of 77 PageID #: 38




(E.g., https://www.albertsons.com/erums/cart/12281146?zipcode=83713 (for a particular user)).

       63.    On information and belief, the Accused Instrumentality performs the step of

receiving a template program specific to the user using the determined user identifier associated

with the user request (e.g., the albertsons.com server will receive a template program, which is

the code and data that represents the search results webpage to be delivered to a user, that is

identified by a number and linked to a user and their search query). As shown below, after a user

logs in, albertsons.com can display groceries for which user has made decision to purchase. As

such, a user-specific template program utilized to create the displayed websites that show a

user’s name and user’s chosen groceries. For showing these, user’s groceries information must

be stored in a database wherein said template program is tied to a user’s log in

information/account.




                                               38
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 39 of 77 PageID #: 39




(E.g., https://www.albertsons.com (for a particular user)).




(E.g., https://www.albertsons.com/erums/cart/12281146?zipcode=83713 (for a particular user)).

       64.     On information and belief, the Accused Instrumentality performs the step that the

template program is received from one of at least two locations, the location determined from

frequency of the user request for the customized page. Template information that is part of the

template program is stored for less frequently accessed files in the main storage and for more

frequently accessed files in local storage on the user’s computer. Running the template program

(page generation code, tiles, containers, and user data) creates the customized webpage.



                                                39
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 40 of 77 PageID #: 40




       65.     In at least testing and usage, the accused instrumentality practices receiving a

template program (e.g., software instructions and data used for rendering a particular user’s

search results page such as a JavaScript page) that is unique to the user (e.g., JavaScript pages

will be specific to a user because the content can be modified by and/or customized for a user

(e.g. after a user logs in, pages can display customized information such as a user’s name, in

addition to grocery search results tied to a user’s inputted preferences)) and based on user

configuration information (e.g., a user can customize the content of their templates and what will

be rendered and displayed using said templates by entering information such as their location and

by logging in to their account) the user configuration information being supplied by the user

(e.g., user will have supplied their name and any other preferences tied to their account and will

have input preferences applicable to a grocery search) and used to build the template program

that is unique to the user (e.g., user configuration information is used to modify templates, create

instructions, and designate appropriate data retrieval for rendering the user’s specific page) and

wherein the template program is received from one of at least two locations (e.g., the data and

templates comprising a user’s page may be retrieved from a main server/disk storage or other

sources such as local cache, CDN server, and cookies), the location determined from the

frequency of the user request for the customized page (e.g., based on the frequency at which a

user logs in or accesses the albertsons.com page, the data comprising the users page may be

stored at a main server or at other locations such as local cache, a CDN server, or cookies ).

Webpage information can be stored in a Javascript object that is used in logic to display various

available groceries, a user’s name and other site logic-based conditions.            The template

information is stored in multiple locations: (1) at runtime, in a Javascript object with the data

structure called Context Data; (2) within browser local storage; and (3) browser cookies.




                                                40
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 41 of 77 PageID #: 41




(https://www.albertsons.com/ (for a particular user)).




(E.g., https://assets.adobedtm.com/launch-ENd8a7ca47a5e943c9915bbea04a4d1b05.min.js (for a

particular user)).




(E.g., https://assets.adobedtm.com/launch-ENd8a7ca47a5e943c9915bbea04a4d1b05.min.js (for a

particular user)).



                                                41
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 42 of 77 PageID #: 42




(E.g., https://www.albertsons.com/etc.clientlibs/wcax-commons/clientlibs/clientlib-

jquery.min.e46f6e63519cf03c5120b22559093d11.js (for a particular user)).

       66.     On information and belief, the Accused Instrumentality performs the step of

executing the template program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g.,

the code and other elements composing the webpage are created for a particular user’s search

query and which displays user specific content such as the user’s name) using real-time

information stored in the shared local storage device (e.g., groceries information pulled from

information source and stored at least temporarily on the albertsons.com server and/or user’s

computer) to generate the customized webpage (e.g., grocery search results).

       67.     On information and belief, the Accused Instrumentality performs the step that the

template program indicates items of interest to the user; and providing the user with the

customized page (e.g., the code/scripts/etc. will create a webpage that displays grocery

information related to a user’s search query).        Albertsons.com uses an API and or script to

gather grocery information from information sources in real time.




                                                 42
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 43 of 77 PageID #: 43




(https://www.albertsons.com (for a particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        68.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences (e.g., the search terms inputted by a user such as Preferences set by



                                                43
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 44 of 77 PageID #: 44




user for groceries search) for the user, wherein the user preferences indicate the items of interest

to the user and combining the user preferences with a generic template to form the template

program specific to the user (e.g., the code for the entire webpage that utilizes a generic template

and user’s inputted search terms to create a webpage that is customized to display a user’s search

results).




(https://www.albertsons.com (for a particular user)).




                                                44
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 45 of 77 PageID #: 45




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).




                                             45
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 46 of 77 PageID #: 46




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        69.      Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘414 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        70.      On information and belief, Defendant has had at least constructive notice of the

‘414 patent by operation of law, and there are no marking requirements that have not been

complied with.



                                                46
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 47 of 77 PageID #: 47




                            VI. COUNT IV
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,565,359)

       71.      Plaintiff incorporates the above paragraphs herein by reference.

       72.      On July 21, 2009, United States Patent No. 7,565,359 (“the ‘359 Patent”) was

duly and legally issued by the United Stas Patent and Trademark Office. The ‘359 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘359 Patent is attached hereto

as Exhibit K and incorporated herein by reference.

       73.      Digi Portal is the assignee of all right, title and interest in the ‘359 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘359 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘359 Patent

by Defendant.

       74.      The application leading to the ‘359 patent was filed January 22, 2007, as a

continuation of application no. 09/393,718, which issued as the ‘414 patent, which was a

continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. K at cover).

The ‘359 patent was first assigned to Yahoo! Inc. (Id.).

       75.      The invention in the ‘359 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:22-27).

       76.      The ‘359 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘359 patent highlights advantages and the

unconventional features of the claimed invention. When allowing the claims of the ‘359 patent,

the examiner focused on the last two limitations of the claim stating that executing the template



                                                47
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 48 of 77 PageID #: 48




program specific to the user using the real-time information stored in the shared local storage

device to generate a customized page; and receiving user preferences for the user, and combining

the user preferences with a generic template to form the template specific to the user, wherein the

user preferences indicate the items of interest to the user in conjunction with the other limitations

was not found in the prior art. (Ex. L at 8).

       77.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 10 of the ‘359 patent in Delaware, and elsewhere in the United States,

by performing actions comprising making and/or using the claimed computer-readable medium

comprising instructions for generating customized pages that are customized according to user

preferences that performs the method steps required by the claim, including without limitation

through the method implemented of providing a user’s Albertsons.com page (“Accused

Instrumentality”).    The Accused Instrumentality utilizes a computer-readable medium

comprising instructions (e.g., code that is executed to create webpages) for generating

customized pages (e.g., user-specific web pages), wherein the customized pages are customized

according to user preferences (e.g., web pages will be customized to show groceries meeting a

user’s parameters).

       78.     On information and belief, the Accused Instrumentality performs the step of

storing the real-time information in a shared local storage device (e.g., groceries information will

be pulled from a storage server/database and sent to an albertsons.com local web/API server for

processing and display). The accused instrumentality also practices storing a user-specific

template program (e.g., instructions and data used to generate a custom user webpage are stored

at least temporarily) for a plurality of users, wherein each template program indicates items of

interest to a user (e.g., each user’s template program will include instructions, code, etc. that




                                                 48
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 49 of 77 PageID #: 49




dictates the information that should be displayed for a user based on their search query), and is

associated with a user identifier (e.g., in order for a user to see information specific to them and

their search, albertsons.com assigns each user search an identifying number or user id), wherein

the user identifier is associated with a user request (e.g., a user search will be linked to an

identifying number or user id) for a customized page. As shown below, after a user logs in,

albertsons.com uses an API and or script to gather grocery information from information source

in real time.




(E.g., https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1#

(for a particular user)). The accused instrumentality stores a user-specific template program for

the user in a data structure associated with a user identifier unique to the user (e.g., a template

program will be created for a user’s particular search so that said template program can be



                                                  49
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 50 of 77 PageID #: 50




executed as to display the user’s search results as a webpage; said template program is assigned

an identifying number so it can be tied to a particular user’s search query; said template program

will be stored, at least temporarily on an albertsons.com server). The accused instrumentality

uses the template program that is unique to the user which is generated using customization

information unique to the user and a global template that is generic to a plurality of users.

As shown below, after a user logs in, albertsons.com can display groceries for which user has

made decision to purchase. As such, a user-specific template program utilized to create the

displayed websites that show a user’s name and user’s upcoming grocery purchase. For showing

these, user’s grocery information must be stored in a database wherein said template program is

tied to a user’s log in information/account.




(E.g., https://www.albertsons.com (for a particular user)).




                                                 50
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 51 of 77 PageID #: 51




(E.g., https://www.albertsons.com (for a particular user)).

       79.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program (e.g., code, instructions, etc. that are executed to create a user

page) specific to the user using the user identifier (e.g., as explained above, in order to display

pages customized for a user, each search is assigned an identifying number), wherein the

template program is received from one of at least two locations (e.g., main storage at an

albertsons.com server or local device storage), the location based upon a frequency of user

requests for the customized page. In at least testing and usage, the accused instrumentality

practices receiving a template program (e.g., software instructions and data used for rendering a

particular user’s search results page such as a JavaScript page) that is unique to the user (e.g.,

JavaScript pages will be specific to a user because the content can be modified by and/or

customized for a user (e.g., after a user logs in, pages can display customized information such as

a user’s name, in addition to grocery search results tied to a user’s inputted preferences)) and

based on user configuration information (e.g., a user can customize the content of their templates

and what will be rendered and displayed using said templates by entering information such as

their location and by logging in to their account) the user configuration information being


                                                51
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 52 of 77 PageID #: 52




supplied by the user (e.g., a user will have supplied their name and any other preferences tied to

their account and will have input preferences applicable to a grocery search) and used to build

the template program that is unique to the user (e.g., user configuration information is used to

modify templates, create instructions, and designate appropriate data retrieval for rendering the

user’s specific page) and wherein the template program is received from one of at least two

locations (e.g., the data and templates comprising a user’s page may be retrieved from a main

server/disk storage or other sources such as local cache, CDN server, and cookies), the location

determined from the frequency of the user request for the customized page (e.g., based on the

frequency at which a user logs in or accesses the albertsons.com page, the data comprising the

users page may be stored at a main server or at other locations such as local cache, a CDN

server, or cookies). Webpage information can be stored in a Javascript object that is used in

logic to display various available groceries, a user’s name, and other site logic-based conditions.

The template information is stored in multiple locations: (1) at runtime, in a Javascript object

with the data structure called Context Data; (2) Within browser local storage; and (3) browser

cookies.




(https://www.albertsons.com/ (for a particular user)).




                                                52
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 53 of 77 PageID #: 53




(E.g., https://assets.adobedtm.com/launch-ENd8a7ca47a5e943c9915bbea04a4d1b05.min.js (for a

particular user)).




(E.g., https://assets.adobedtm.com/launch-ENd8a7ca47a5e943c9915bbea04a4d1b05.min.js (for a

particular user)).




                                           53
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 54 of 77 PageID #: 54




(E.g., https://www.albertsons.com/etc.clientlibs/wcax-commons/clientlibs/clientlib-

jquery.min.e46f6e63519cf03c5120b22559093d11.js (for a particular user)).

        80.      On information and belief, the Accused Instrumentality performs that step of

executing the template program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g.,

the code and other elements composing the webpage are created for a particular user’s search

query) using real-time information stored in the shared local storage device (e.g. groceries

information pulled from information source and stored at least temporarily on an albertsons.com

server and/or user’s computer) to generate the customized webpage (e.g., groceries search

results).     As shown below, albertsons.com uses an API and or script to gather grocery

information from information sources in real time.




                                                 54
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 55 of 77 PageID #: 55




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        81.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences for the user (e.g., user location, groceries), and for combining the user

preferences (e.g. the search terms inputted by a user such as Preferences set by user for groceries

search) for the user and a template (e.g. a generic webpage template) to form a template program

specific to a user (e.g. the code for the entire webpage that utilizes a generic template and user’s

inputted search terms to create a webpage that is customized to display a user’s search results).

As shown below, albertsons.com uses a generic template to define how the webpage should

generally be laid out and displayed.




                                                55
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 56 of 77 PageID #: 56




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)). As shown below, albertsons.com will then combine the template with

customized data pulled based upon a user’s search inputs and user login in order to create a

template program executable by a user’s browser, so that the customized webpage can be

displayed to the user.




                                               56
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 57 of 77 PageID #: 57




(https://www.albertsons.com/ (for a particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).




                                                57
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 58 of 77 PageID #: 58




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        82.      Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘359 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        83.      On information and belief, Defendant has had at least constructive notice of the

‘359 patent by operation of law, and there are no marking requirements that have not been

complied with.



                                                58
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 59 of 77 PageID #: 59




                            VII. COUNT V
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 9,626,342)

       84.      Plaintiff incorporates the above paragraphs herein by reference.

       85.      On April 18, 2017, United States Patent No. 9,626,342 (“the ‘342 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘342 Patent is

titled “Dynamic Page Generator.” The ‘342 patent is not subject to a terminal disclaimer and its

term is extended under 35 U.S.C. 154(b) by 891 days. (Ex. M). A true and correct copy of the

‘342 Patent is attached hereto as Exhibit M and incorporated herein by reference.

       86.      Digi Portal is the assignee of all right, title and interest in the ‘342 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘342 patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘342 patent

by Defendant.

       87.      The application leading to the ‘342 patent was filed December 21, 2012, as a

continuation of application no. 11/842,095, which was a continuation of application no.

11/656,636, which is a continuation of 09/393,718, which was a continuation of application no.

08/873,975, which issued as the ’227 patent. (Ex. M at cover).

       88.      The invention in the ‘342 patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:33-37).

       89.      The ‘342 patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

       90.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the ‘342 patent in Delaware, and elsewhere in the United States, by



                                                59
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 60 of 77 PageID #: 60




performing actions comprising performing the claimed method steps, including without

limitation through the method implemented of providing a user’s Albertsons.com page

(“Accused Instrumentality”). The Accused Instrumentality practices the method of responding

to a user request (e.g., a user login request, search initiation, etc.) for a customized page (e.g., a

user’s    customized     home     and     search        pages   on   the   albertsons.com).     (E.g.,

https://www.albertsons.com/).

         91.   On information and belief, the Accused Instrumentality performs the step of

generating, via at least one server computer (e.g., Albertsons.com server), a template program

unique to the user (e.g., a template program will be unique to a user because it is composed of

instruction, code, and data that is processed/executed to create a webpage customized to a user

(e.g., after a user logs in, the pages displayed to the user will show the user’s name);

Albertsons.com’s server provides at least a portion of the unique template program, such as a

generic template containing JavaScript and other code that executes at a user’s computer to

create a customized webpage), the template program being used to form the user’s customized

web page (e.g., a webpage with customized content such as the display of a user’s name, and

grocery search results), wherein the template program is generated using customization

information unique to the user (e.g., user account preferences/data and user search parameters)

and a global template that is generic to a plurality of users (e.g., a generic template that dictates

web page layout). The accused instrumentality combines the user customization information

(e.g. preferences tied to a user account that is logged in, and the search terms inputted by a user

such as preferences set by user for a grocery search) for the user and a generic template (e.g., a

generic webpage template) to form a template program specific to a user (e.g., the code for the




                                                   60
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 61 of 77 PageID #: 61




entire webpage that utilizes a generic template in combination with preferences tied to a logged

in user account and a user’s inputted search terms to create a customized webpage for display).




(https://www.albertsons.com/ (for a particular user)).




(https://www.albertsons.com (for a particular user)).




                                                61
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 62 of 77 PageID #: 62




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a


                                             62
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 63 of 77 PageID #: 63




particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).




                                             63
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 64 of 77 PageID #: 64




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        92.     On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., an albertsons.com server or Albertsons’

controlled server) the user’s template program (e.g., a template program is composed of

instructions, code and data used to create a user webpage (e.g., after a user logs in, the pages

displayed to the user will show the user’s name); the Albertsons main server provides a generic

template that can be customized to a user. Additionally, Albertsons’ servers will provide content

that corresponds to a user’s request/preferences; thus, although the final webpage may be created

on a user’s computer via their browser, Albertsons servers are involved in the execution process



                                               64
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 65 of 77 PageID #: 65




of the template program used to create said webpage. Furthermore, the accused instrumentality

generates the user’s customized web page (e.g., a grocery search results page displayed with

other customized info such as a user’s name) with the user’s customized web page including

real-time information selected for the user’s customized web page based on customization

information unique to the user (e.g., grocery availability information will be gathered based upon

a user’s search parameters).

       93.     In at least testing and usage, the accused instrumentality practices serving, via the

at least one server computer (e.g., an Albertsons server), the user's customized web page (e.g.,

Albertsons servers will be involved in serving a user’s customized webpage by providing the

generic template program and any content called in response to modifications made to the

generic template program based upon a user’s search parameters and account preferences).




(https://www.albertsons.com/ (for a particular user)).




                                                65
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 66 of 77 PageID #: 66




(https://www.albertsons.com/ (for a particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).




                                                66
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 67 of 77 PageID #: 67




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        94.     On information and belief, the Accused Instrumentality performs the step of in

response to receiving a subsequent request for the user's customized web page (e.g., the receipt

of a user’s search initiation and login) practices receiving, via the at least one server computer

(e.g., an albertsons.com server) a template program (e.g., code, instructions, etc. that are

executed to create a user page) that is unique to the user (e.g., a template program will be unique

to a user because it is composed of instruction, code, and data that is processed/executed to

create a webpage customized to a user (e.g., after a user logs in, the pages displayed to the user

will show the user’s name) from one of at least two locations , the location based upon a

frequency of user requests for the customized page (e.g., certain components of the webpage

may be retrieved from local cache, CDN servers, or cookies, as opposed to a main server, if said



                                                67
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 68 of 77 PageID #: 68




components were kept in cache due to a user’s frequent request for the same or similar page). In

at least testing and usage, the accused instrumentality practices receiving a template program

(e.g., software instructions and data used for rendering a particular user’s search results page

such as a JavaScript page) that is unique to the user (e.g., JavaScript pages will be specific to a

user because the content can be modified by and/or customized for a user (e.g., after a user logs

in, pages can display customized information such as a user’s name, in addition to grocery search

results tied to a user’s inputted preferences)) and based on user configuration information (e.g., a

user can customize the content of their templates and what will be rendered and displayed using

said templates by entering information such as their location and by logging in to their account)

the user configuration information being supplied by the user (e.g., a user will have supplied

their name and any other preferences tied to their account and will have input preferences

applicable to a grocery search) and used to build the template program that is unique to the user

(e.g., user configuration information is used to modify templates, create instructions, and

designate appropriate data retrieval for rendering the user’s specific page) and wherein the

template program is received from one of at least two locations (e.g., the data and templates

comprising a user’s page may be retrieved from a main server/disk storage or other sources such

as local cache, CDN server, and cookies), the location determined from the frequency of the user

request for the customized page (e.g., based on the frequency at which a user logs in or accesses

the albertsons.com page, the data comprising the users page may be stored at a main server or at

other locations such as local cache, a CDN server, or cookies). Webpage information can be

stored in a Javascript object that is used in logic to display various available groceries, a User’s

name, and other site logic-based conditions. The template information is stored in multiple




                                                68
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 69 of 77 PageID #: 69




locations: (1) at runtime, in a Javascript object with the data structure called Context Data; (2)

Within browser local storage; and (3) browser cookies.




(https://www.albertsons.com/ (for a particular user)).




(E.g., https://assets.adobedtm.com/launch-ENd8a7ca47a5e943c9915bbea04a4d1b05.min.js (for a

particular user)).




                                                69
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 70 of 77 PageID #: 70




(E.g., https://assets.adobedtm.com/launch-ENd8a7ca47a5e943c9915bbea04a4d1b05.min.js (for a

particular user)).




(E.g., https://www.albertsons.com/etc.clientlibs/wcax-commons/clientlibs/clientlib-

jquery.min.e46f6e63519cf03c5120b22559093d11.js (for a particular user)).

        95.     On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., an albertsons.com server) the user’s

template program (e.g., a template program is composed of instructions, code and data used to

create a user webpage (e.g., after a user logs in, the pages displayed to the user will show the

user’s name); the Albertsons main server provides a generic template that can be customized to a

user, additionally, Albertsons servers will provide content that corresponds to a user’s

request/preferences; thus, although the final webpage may be created on a user’s computer via

their browser, Albertsons servers are involved in the execution process of the template program

used to create said webpage) to generate the user’s customized web page (e.g., a grocery search

results page displayed with other customized info such as a user’s name), the user’s customized

web page including real-time information selected for the user’s customized web page based on



                                               70
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 71 of 77 PageID #: 71




customization information unique to the user (e.g., grocery availability information will be

gathered based upon a user’s search parameters) in response to the subsequent request based on

the customization information unique to the user (e.g., a web page displaying grocery search

results will be created and displayed based upon a user’s inputted search parameters and can be

further customized based on account preferences (e.g., displaying a user’s name based on their

account login)).




(https://www.albertsons.com/ (for a particular user)).




                                                71
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 72 of 77 PageID #: 72




(https://www.albertsons.com (for a particular user)).




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).




                                                72
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 73 of 77 PageID #: 73




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        96.     On information and belief, the Accused Instrumentality performs the step of

serving, via the at least one server computer (e.g., an Albertsons’ server), the user's customized

web page (e.g., Albertsons servers will be involved in serving a user’s customized webpage by

providing the generic template program and any content called in response to modifications

made to the generic template program based upon a user’s preferences and account details).




                                               73
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 74 of 77 PageID #: 74




(https://www.albertsons.com/ (for a particular user)).




(https://www.albertsons.com (for a particular user)).




                                                74
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 75 of 77 PageID #: 75




(https://www.albertsons.com/shop/aisles/wine-beer-spirits/beer.177.html?sort=&page=1# (for a

particular user)).

        97.     On information and belief, the accused instrumentality utilizes a template that

further includes advertisement selection information for use in selecting one or more

advertisements for inclusion in the user’s customized web page in addition to the real-time

information.     (https://www.albertsonscompanies.com/about-us/our-policies/privacy-policy.html

(for a particular user)).

        98.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘342 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.




                                                75
  Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 76 of 77 PageID #: 76




       99.     Digi Portal is asserting solely method claims and therefore no marking issue

arises. Regardless, on information and belief, to the extent required, all marking requirements

have been complied with.

                                      X. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  XII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 8,352,854 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that one or more claims of United States Patent No. 5,983,227 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       c.      Judgment that one or more claims of United States Patent No. 7,171,414 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       d.      Judgment that one or more claims of United States Patent No. 7,565,359 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       e.      Judgment that one or more claims of United States Patent No. 9,626,342 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       f.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein, and an accounting of all infringements and
               damages not presented at trial;

       g.      Judgment that damages should be trebled as a result of Defendant’s willful
               infringement;




                                                 76
 Case 1:20-cv-01433-MN Document 1 Filed 10/26/20 Page 77 of 77 PageID #: 77




      j.     That Plaintiff be granted pre-judgment and post-judgment interest on the damages
             caused by Defendant’s infringing activities and other conduct complained of
             herein; and

      k.     That Plaintiff be granted such other and further relief as the Court may deem just
             and proper under the circumstances.


October 25, 2020                             CHONG LAW FIRM, P.A.

OF COUNSEL:                                   /s/ Jimmy Chong
                                             Jimmy Chong (#4839)
                                             2961 Centerville Road, Suite 350
David R. Bennett                             Wilmington, DE 19808
Direction IP Law                             Telephone: (302) 999-9480
P.O. Box 14184                               Facsimile: (877) 796-4627
Chicago, IL 60614-0184                       Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com                     Attorneys for Plaintiff Digi Portal LLC




                                             77
